Title: To James Madison from George Joy, 3 August 1803
From: Joy, George
To: Madison, James


Dear Sir,
London 3rd. August 1803
The reasons assigned in your favor of the 12th. June for displacing Mr. Williams, abstractedly taken, are sufficient. The Evidence I apprehend to be ex parte, and could he have been heard I doubt not he would have justified himself to your satisfaction and that of the President. The 2 years blank in the Correspondence, I take it for granted, were those in which the Commission was suspended; and if enquired into I doubt not I should find either that he had written to say his reports would be discontinued; which would have been most regular; or that he was so instructed by the Commissioners, or Minister here, or, at worst, that knowing the Government to be advised of the suspension he conceived it futile. I shall know the particulars some day at a tête à tête dinner; for I have yet said nothing to him on the subject (which is a thing of some delicacy) neither does he know to this hour that I ever wrote you about it. It is matter of regret for the Country; and I trust the President feels it to be so, that both sides cannot always be heard; and if he govern himself by fixed Rules, according to the best Evidence he can obtain, without leaning to Party, it is all that can be expected. Mr: Williams has not lost the Confidence of Individuals, however; of the sums lately paid £110,000 Stlg came into his hands—he recd before, I think, abot: £70,000., and I do assure you there is not a Man in London that would be less suspected by those who know him, of the improper detention of property or of irregular Correspondence. But let that subject pass. I should not have made such immediate Reply to your letter if this had been the only subject; nor should I have taken up your time ⟨with?⟩ any Remarks on the strong Corroboration of the opinion I had suggested of the Principles that should govern in the Choice of public Officers; tho’ I cannot but be gratified to find them enforced by the important observation on your part; that “the struggle in electing the cheif Magistrate, too apt to be violent, should not be rendered convulsive by the destiny of the public offices hanging on the Event.” And I must agree with you, en passant, that nothing can be more obvious than the necessity of a cordial Co-operation, on the part of a public functionary, with the cheif Magistrate; but this depends more on the moral Character of the Man than on his political principles. If Mr. Adams, as I have been informed, said to Mr: Pickering, in his Controversy with him, “you are accountable to me, and I to the people,” Mr: Adams was undoubtedly right; and did himself more Credit than at the time when his serene highness was in a Passion. No officer can be justified in deviating from the Orders of the President where they are positive, or in using a discretionary authority otherwise than he supposes the President would have him use it, under all the Circumstances of the Case, if he were personally present; and a Man of Character, convinced of this, will not surely suffer any political Bias to divert him from so unequivocal a Duty. You are aware how common a thing it is here to employ opposition men, and how obsequiously they follow their Orders. You don’t find that Lord St: Vincent fought the worse for being of this description, and in the Execution of the Order of the 6th. Novr: Sir John Jervis was par nobile with the administration that issued it.
But the Circumstance that induces this early Reply is an Alarm I have taken at certain Expressions at the Close of your letter. I am glad to find, indeed, that the Balance of Power, which has been long lost in Europe, has found it’s way to America. We were all wondering what had become of it; long may it remain there; and very distant be the day when the U. S. shall be contaminated by mixing in either scale of European Politics. I do not, indeed, believe that the existing Governments of France or England have an adequate Idea of the Importance of the U.S. but I had rather they should discover that she can make either of their scales preponderate thro’ any other avenue than that of Experiment. Too much Caution can never be taken to keep out of the Vortex—the unfathomable Vortex in wch the affairs of Europe are involved; and the Office of Mediator between parties so high mettled, perform it how you will, is most dangerous. The probable Consequence of such an Effort on our part would be insult from the dissatisfied party (which one of the two would be sure to become) and are we prepared to repel it? In other words—is the Object such as should induce us to hazard this Consequence? If ever Rousseau’s first principle of Ethics applied to a Nation it applies to the U.S. at this Moment. Keep out of the way of temptation—Avarice, indeed, would find no Enticement to War; but if the national pride catch fire who shall say where the flames will stop. Perhaps too the Offer might be rejected in the first instance. Mene, Mene, Tekel, Upharsin. I don’t know that our Country would be divided among the Medes and Persians; but it would be a sad mortification if we were weighed in the Balance and found wanting. Strong and powerful indeed are the inducements to a great and good Man to stay the hand of the destroying Angel. To avert the Calamities of War is to acquire a just title to Glory. There is something radically wrong in this thing called Glory, which exhibits itself to the Eye of Intemperance under the same Aspect whether lighted by a Torch from the infernal Regions or from the purest ethereal flame—the Motive is lost in the Ebloni. To the Peacemaker, however, actuated by motives of humanity, the World is indebted upon solid grounds—“le bienfaisant charme et lui seul est aimé.” But in the pursuit of Glory, however various the Motive, there is something of the same Character—instead of that deliberate attention which foresees Effects and provides against Accidents, men not only make a hop, skip and Jump; but frequently take a flying leap or somerset to the evident danger of their necks and the miscarriage of their objects. Such is the impulse of Passion, whatever the Aim; and the Chymist that should discover a Medium to unite the two opposite Characters of phlegmatic deliberation and prompt and zealous action, would deserve more of the world than he that should discover the Philosopher’s stone; provided always that anything of a malignant nature be precipitated in the Process. In such a case as this, instead of the crafty intrigue that emanates from one of those Characters, and the heedless Magnanimity that exposes the other to destruction; we should find men wise as serpents and harmless as doves. But it is a Misfortune, that can never be too deeply lamented, that the most benevolent dictates of the heart are as likely to be overset as the intemperate suggestions of the baser Passions; unless ballasted by that cautionary system that so rarely accompanies a generous disposition.
Dr: Price, who so well understood the Rights of Man, or the nature of civil liberty, in developing the Energies of his soul, forgot what stuff the world of life was made of. Considering Man as he ought to be, not as he is, he presumed on an Affinity in the human mind with the benevolence that he found in his own; whereas, in the great bulk of mankind, there is nothing that could mix much less incorporate with sentiments so pure. “What a glorious work” says the Doctor “is going on there” (in france)—and no doubt he thought so. He thought a people, taught to know their rights, would neither forget nor surrender them; that having been informed by our Declaration of Independence that all Men are born equal they eagerly grasped an Idea that raised them to the Niveau from whence they had fallen; and determined to transfer their veneration from Birth to Virtue; and in thinking so he made the Apology of little folks who thought as much. But the Doctor and we little folk were mistaking more in the fact than the Conclusion—our sovereign Lord the People knew nothing of the matter—there was not one in a thousand of them that knew a Bill of Rights from a Cabbage Plant. The Philosophers, who could more easily calculate the Progress of light, from the most remote of the fixed Stars to the Earth, than the time it would occupy to illuminate such an opaque Body; determined to give them freedom first, and make them fit for it afterwards; inverting the Order of things. They too forgot the Stuff that Man was made of—they had never heard the homely proverb that while the Pot boils the scum rises; nor dreamed of Jacobins whose Love of liberty, being only an impatience of Controul, and equally averse from democratic as from despotic Restraint, sought only the Lead, and then “The People have nothing to do with the Laws but to obey them.” Now God forbid that I should disparage the Motives of these good men or discourage the Efforts that may be made to meliorate the situation of Mankind. I am still Infidel to the doctrine of Otas parentum, pejor Avis, tulit Nos nequiores. Semper idem does not mean worse and worse. Nor am I for standing still—for if this doctrine had obtained, even in the Augustan Age, we should have been without a shirt to our backs, or a Glass to drink out of—two very comfortable things. But in deciding on the measures to be adopted for the benefit of the people I am for making the Estimate upon the Evidence of Facts whether found in the history of the human race or of the human mind. I am aware of the situation of America rendering many maxims inapplicable to her that influence the Politics of other Countries, as Mr: Jefferson has somewhere remarked; and I thank God it is so; I think the great Mass of the People, too, better calculated to live under a free Government, than the great Mass of any other People; but I do not find them exempt from the dangers to which the Passions of men have exposed them in all Ages. There was a Body, that fell into the hands of the Anatomists here some years ago, in which the Contents of the Thorax were completely transposed—in the division of the Lungs the greater number of Lobes was found on the left side of the Mediastinum and the lesser on the right; the anterior and posterior ventricles of the Heart had changed places; and it’s Apex pointed to the right; the Blood Vessels took order accordingly; and the whole Machine was a regular peice of irregularity. The Gentlemen of the knife, who are at all times as eager as a shark for a dead Body; were of course upon the qui vive on such an occasion as this. The Resurrection men were employed to angle in the same Cemetary, and great Efforts were made to discover a family of the transverse thoracic Region. This underground business is generally performed in the dark; and they did not succeed. Tant pis—since it is probable they may have differed in other Respects from the general progeny of Matt: Prior’s ancestors, and successful Experiments of perfectibility might have been tried upon them. But while the Lungs respire in the ordinary way, and under the ordinary modification and division; and especially while the Heart beats to the left—slow, very slow I fear, will be the progress of the human Race to the perfection of Angels. Now to apply all this to the Impropriety of intermeddling with the Concerns of Europe—“shall be the subject of a future discourse.” I shall also defer what I have to say of my views towards Spain.
“What interests ourself shall last be serv’d”
but I cover a letter that Mr: Monroe was so good to bring me from Genl: Lafayette; whose Misfortunes make him interesting to all the world; and who ought not to be forgotten by America under any Circumstances. Who he means by “our excellent friend Parker” I don’t know; but if it be the notorious Daniel Parker (who can decieve the very elect) he has been apparently nearer paying the Debt of Nature than he ever was to the payment of any other public or private. In great truth I rest, very respectfully Dear Sir, Your friend & Servt.
Geo. Joy
 

   
   RC and enclosure (DLC). RC postmarked New York, 25 Oct.; docketed by JM: “Joy George 3. Augt. 1803 Lafayettes’ letter to him.” For enclosure, see n. 11.



   
   Letter not found. For Samuel Williams’s dismissal, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 1:357–58.



   
   The order in council of 6 Nov. 1793 instructed British warships to “stop and detain all ships laden with goods the produce of any colony belonging to France, or carrying provisions or other supplies for the use of any such colony,” and led to the wholesale seizure of American ships in the West Indies (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 1:430; Ketcham, James Madison, p. 351).



   
   Par nobile fratrum: two associates exactly suited to each other.



   
   Dan. 5:25.



   
   Joy quoted the second line of this couplet from Voltaire’s “Epistle in Answer to a Letter with Which, upon His Accession to the Throne, the King of Prussia Honored the Author”: “The conqueror’s dreaded, and esteemed the sage, / But benefactors every heart engage” (The Works of Voltaire: A Contemporary Version, trans. William F. Fleming [22 vols.; New York, 1901], vol. 10, pt. 2, p. 252).



   
   Richard Price (1723–91) was an English moral and political philosopher and dissenting clergyman whose controversial sermon “A Discourse on the Love of Our Country,” delivered 4 Nov. 1789, promoted political reform in Great Britain and applauded the French Revolution (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 6:131 n. 9; Carl B. Cone, Torchbearer of Freedom: The Influence of Richard Price on Eighteenth Century Thought [Lexington, Ky., 1952], pp. 179–83).



   
   “Our parents’ era, worse than the one before, produced our own more wicked selves” (Horace, Odes 3.6.46, in The Complete Works of Horace, trans. Charles E. Passage [New York, 1983], p. 221).




   
   “Always the same.”



   
   Matthew Prior (1664–1721) was an English poet and diplomat.



   
   The enclosure is Lafayette to George Joy, 3 July 1803 (2 pp.), reporting the former’s healing fracture and expressing his sympathy for their friend Russell in his claims against Spain.


